Citation Nr: 1504322	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

2.  Entitlement to service connection for bilateral bunions and heel spurs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board remanded the Veteran's claims for additional development in July 2011, February 2013, and October 2013.  The directed development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On December 19, 2014 a claim was received from the Veteran seeking service connection for an aneurysm of the ascending aorta.  This issue as not been adjudicated by the Agency of Original Jurisdiction (AOJ) and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's bilateral carpal tunnel syndrome is not attributable to his active military service

2.  The Veteran's bilateral bunions and heel spurs are not attributable to his active military service


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Criteria for service connection for bilateral bunions and heel spurs have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, while the Veteran in a February 2013 statement and his representative in argument dated in November 2012 objected to the adequacy of the examination dated in August 2011, neither the Veteran nor his representative has objected to the adequacy of the subsequent examination conducted in November 2013.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  This last examination fully addressed the questions as to etiology posed by the Board's remand, and provided rationales, grounded in the evidence of record, to support the provided opinions.  As such, there has been compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b).

A review of the Veteran's service medical records does not reveal any complaints, findings, or treatment for bilateral carpal tunnel syndrome, heel spurs, or bunions.  Clinical evaluation of the Veteran's upper and lower extremities and feet was normal at his May 1968 entrance examination.  In April 1971, the Veteran was seen for a rash on his left foot and an injury to his right great toe.  An x-ray of the right great toe was normal.  In June 1972, the Veteran sustained a fracture of the left great toe playing basketball.  At the July 1972 separation examination, clinical evaluation of the Veteran's upper and lower extremities was normal.  Examination of the feet revealed an exfoliative skin lesion of the arch.  

Post-service VA treatment reports reflect that the Veteran underwent a right bunionectomy in February 1997 and a left bunionectomy in April 1997.  The Veteran was assessed with right carpal tunnel syndrome in June 1997.  X-rays of the feet obtained in September 1997 revealed that the Veteran was status post bunionectomy and osteoplasty at the first metatarsal heads of both feet and had heel spurs.  X-rays of the hands obtained in February 1998 were reported to be normal.  In June 1998, an electromyography obtained in February 1998 was noted to have revealed left carpal tunnel syndrome.  Records thereafter note carpal tunnel syndrome as part of the Veteran's medical history.  

At a VA examination dated in August 2011, the examiner reviewed the claims file and the Veteran's relevant medical history.  The examiner acknowledged the Veteran's treatment for carpal tunnel syndrome in 1998 but indicated that the Veteran's current symptoms which included intermittent bilateral fourth and fifth digit tingling and numbness are inconsistent with carpal tunnel syndrome which generally affects the thumb, index, and radial side of the middle finger.  The examiner noted that carpal tunnel syndrome generally results in tingling or numbness in the fingers or hand, especially the thumb, index, middle, or ring fingers but not the little finger, and explained that as the disorder progresses, the numb feeling may become constant with pain radiating or extending from the wrist up to the shoulder or down to the palm or fingers.  The examiner concluded that the Veteran's carpal tunnel syndrome was not caused by or a result of working as a clerk typist in service.  The examiner noted that the VA entry in 1998 refers to a one year history of symptoms and did not mention the Veteran's carpal tunnel syndrome symptoms being related to his service.  With regard to the bilateral foot disabilities, the examiner indicated that bilateral bunions and/or calcaneal spurs are not caused by or as a result of a fractured left great toe or any other event in service.  The examiner's rationale was that bunions (hallux valgus) do not result from traumatic fracture of the toe but are developmental in nature and most often related to a genetic predisposition and/or wearing improper foot gear, such as shoes with a small toe box.  The examiner noted that the Veteran reported a family history of bunions.  With regard to heel spurs, there is no mention of any foot pain whatsoever in the service treatment records which could possibly be construed as being related to the development or existence of heel spurs.  The examiner noted that the Veteran's post-service treatment records reflect treatment for symptoms of plantar fasciitis which was the most likely etiologically cause for the later development of calcaneal spurs.  

At a VA examination dated in November 2013, the examiner reviewed the claims file and noted the Veteran's history of a diagnosis of carpal tunnel syndrome of the left in 1998 based on nerve conduction testing.  Following a physical examination and review of the claims file and relevant medical history, the examiner opined that the Veteran's carpal tunnel syndrome was less likely than not incurred in or caused by service.  The examiner's rationale was that there was no objective evidence that the Veteran had symptoms, treatment, or a diagnosis of carpal tunnel syndrome while in service or within one year of separation from service.  The examiner noted that the post-service VA treatment records reflect that the carpal tunnel syndrome symptoms began in 1997, twenty-five years after the Veteran separated from service.  With regard to the claimed foot disabilities, the examiner reviewed the claims file and relevant medical history and noted the diagnoses of hallux valgus and calcaneal spurs.  The examiner concluded that it was less likely than not that the Veteran's bilateral bunion and heel spur conditions were incurred in or caused by service.  The examiner's rationale was that while the Veteran was treated for a toe fracture in service, the fracture healed with no further complaints, diagnosis, or treatment for bilateral toe or foot pain during service or within one year of his separation from service.  The examiner noted that the Veteran was not diagnosed and treated for bilateral bunions and calcaneal spurs until 1994, over twenty years after separation from service.  

A.  Bilateral Carpal Tunnel Syndrome

In August 1997 the Veteran filed a claim seeking service connection for bilateral carpal tunnel syndrome as a result of his active duty service.  Specifically, he contends that this disability resulted from his job as a typist during service.  In November 1997, the Veteran acknowledged that his carpal tunnel syndrome had first been treated in June 1997, and he asserted that he had been working on a typewriter or computer for approximately 29 years which was why he believed he had the condition.   

For historical purposes, the Veteran's claim for service connection for bilateral carpal tunnel syndrome was denied in a March 2005 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

A review of the Veteran's DD-214 reveals that his military occupational specialty was as an administrative clerk and his related civilian occupation was as a clerk typist.  

In this case, the evidence confirms that the Veteran currently has a diagnosis of carpal tunnel syndrome in his hands bilaterally.  The issue then becomes whether the carpal tunnel syndrome is the result of the Veteran's military service. 

Unfortunately, there is no competent evidence that suggests the Veteran's carpal tunnel syndrome either began during or was otherwise caused by his military service.  Service treatment records do not describe any nerve problems while the Veteran was in service, and his separation physical makes no mention of any nerve problems, finding the Veteran's upper extremities to be normal.

Following service, there is no record of any medical treatment or statement suggesting the presence of any nerve problems in the Veteran's arms for approximately 25 years, when the Veteran first sought treatment for right carpal tunnel syndrome at VA.  He was treated for left carpal tunnel several months thereafter.  This lack of any treatment, while not dispositive, is taken as evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Of note, in November 1997, the Veteran acknowledged working on a computer or typewriter for the previous 29 years.

The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral carpal tunnel syndrome and his period of active service.  The only medical opinions of record concluded that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome either began during or was otherwise caused by his military service.  As noted above in greater detail, the examiners reviewed the claims file, considered the Veteran's contentions, and provided rationales to support the opinions.  

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of bilateral carpal tunnel syndrome and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his bilateral carpal tunnel syndrome is related to his period of service.

Although the Veteran contends that he has bilateral carpal tunnel syndrome related to his active service, specifically to his work as a clerk typist during service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's opinion is not competent to provide the requisite etiology of the bilateral carpal tunnel syndrome, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of carpal tunnel syndrome.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his bilateral carpal tunnel syndrome and his military service. 

Therefore, the lay statements regarding the Veteran's bilateral carpal tunnel syndrome being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's carpal tunnel syndrome resulted from his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

B.  Bilateral Bunions and Heel Spurs

The Veteran contends that he has bilateral bunions and heel spurs as a result of his active duty service.   

For historical purposes, the Veteran's claim for service connection for bilateral bunions and heel spurs was denied in a March 2005 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

In this case, the evidence confirms that the Veteran currently has a diagnosis of bilateral bunions and heel spurs.  The issue then becomes whether the bunions and heel spurs are the result of the Veteran's military service. 

Unfortunately, there is no competent evidence that suggests that such disabilities either began during or were otherwise caused by the Veteran's military service. Service treatment records do not describe any related problems while the Veteran was in service, and his separation physical makes no mention of any bunions or heel spurs, noting only a lesion on the arch of one foot (whereas the Veteran is no claiming a bilateral foot disability).  

Following service, there is no medical treatment record or statement suggesting the presence of any bunions or heel spurs for approximately 25 years, when he underwent bunionectomies at VA.  He was diagnosed with heel spurs shortly thereafter.  This lack of any treatment, while not dispositive, is taken as evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral bunions and heel spurs and his period of active service.  As described in greater detail above, the only medical opinions of record concluded that it was less likely than not that the Veteran's bilateral bunions and heel spurs either began during or were otherwise caused by his military service.  The examiners reviewed the claims file, considered the Veteran's contentions, and provided rationales to support the opinions.  

Hence, the Board finds that the competent evidence of record does not reveal an etiological relationship between the bilateral bunions and heel spurs and the Veteran's military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that bilateral bunions and heel spurs are related to his period of service.

Although the Veteran contends that he has bilateral bunions and heel spurs related to his active service, he has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's opinion is not considered to be competent to provide the requisite etiology of the bilateral bunions and heel spurs because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of bilateral bunions and heel spurs.   See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his bilateral bunions and heel spurs and his military service. 

Therefore, the lay statements regarding the Veteran's bilateral bunions and heel spurs being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the evidence of record fails to link the Veteran's bilateral bunions and heel spurs to his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.  

Service connection for bilateral bunions and heel spurs is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


